394 Mich. 428 (1975)
230 N.W.2d 271
VANDEN BOSCH
v.
CONSUMERS POWER COMPANY
Docket Nos. 56528, 56523.
Supreme Court of Michigan.
June 27, 1975.
Rhoades, McKee & Boer (by F. William McKee), for plaintiffs. Warner, Norcross & Judd (by William K. Holmes), for defendant Consumers Power Company. Cholette, Perkins & Buchanan (by Edward D. Wells), for defendant Ferro-Cast Corporation.

ORDERS
On order of the Court, Consumers Power Company's application for leave to appeal is considered, and the same is hereby granted. The Court, sua sponte, pursuant to GCR 1963, 865.1(7), hereby reverses the decision of the Court of Appeals on the issue of the indemnification agreement.
Ferro-Cast agreed to indemnify Consumers Power against loss "arising in connection with or as a direct or indirect result of a location of such building under the transmission and/or distribution line wires of said second party." The agreement was an accommodation by Consumers Power allowing Ferro-Cast to build and maintain a structure in a location where it otherwise did not have a right to do so and the indemnification does not appear to have been improperly exacted by virtue of any monopoly position of the utility. Although not "expressly" stated in the agreement, we are persuaded from our reading of that agreement, in light of the surrounding circumstances, that the parties intended that Consumers Power be indemnified against liability for its own negligence of the type precipitating this litigation.
On order of the Court, the application of Ferro-Cast Corporation for leave to appeal is considered, and the same is hereby denied, because the appellant has failed to persuade the Court that the *429 questions presented should be reviewed by this Court.
SWAINSON, J., not participating.